                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 12-09012-AB (FFMx)                              Date: September 27, 2019


 Title:         Gonzalez et al. v. U.S. Immigrations and Customs Enforcement et al.



 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge
                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

 Proceedings:              [In Chambers] Order Denying Plaintiffs’ Motion for a
                           Permanent Injunction Re: Claims Resolved at Summary
                           Judgment

       On June 21, 2019, Plaintiffs filed a Motion for a Permanent Injunction against
ICE’s issuance of “foreign-born no match” detainers. Dkt. No. 512 (“Mot.”). United
States Immigration and Customs Enforcement (“ICE”) opposes the Motion. Dkt. No.
533. The Court took the matter under submission on August 13, 2019. For the
following reasons, Plaintiffs’ Motion is DENIED.

            I.     FACTUAL BACKGROUND

       The facts of this case are well known to the parties. In 2012, Plaintiffs brought an
action challenging the policies of ICE relating to its issuance of immigration detainers—
requests that local, state, or federal law enforcement agencies (“LEAs”) hold individuals
that have been arrested for up to 48 hours beyond their otherwise release date and notify
ICE of an individual’s request to allow ICE to arrest the individual and determine what
action should be taken regarding immigration proceedings.


CV-90 (12/02)                            CIVIL MINUTES – GENERAL               Initials of Deputy Clerk: CB
        On February 7, 2018, the Court granted, in part, summary judgment for Plaintiffs.
Dkt. No. 346 (“Order re: Summary Judgment”) at 35. Until June 2015, ICE had a policy
and practice of issuing detainers based on a person’s foreign birth and no records in an
immigration database. Order re: Summary Judgment at 34. In 2015, DHS announced
that immigration detainers would no longer be issued based on foreign birth-no match.
See Dkt. No. 296-8 ¶ 140. ICE admitted that evidence of a foreign birth and no match in
a federal immigration database was not probable cause of removability, however argued
at summary judgment that Plaintiffs’ motion was moot because ICE voluntarily ceased to
issue foreign-born no match detainers. Over this argument, the Court granted summary
judgment. ICE moved for the Court to reconsider the decision, and the motion was
denied on April 18, 2018. Dkt. No. 378. In light of the Court’s decision, ICE cancelled
all active detainers issued without a warrant by an ICE officer on November 9, 2018.
See Declaration of Jeffrey Wilson (“Wilson Decl.”); Dkt. No. 532-1. This action
rescinded all immigration detainers issued to the Statutory Subclass and the Probable
Cause Subclass where ICE issued a detainer based solely on evidence of foreign birth and
no match in a federal immigration database. Id.

       On April 2, 2017, DHS incorporated a decision from the Northern District of
Illinois and issued a new detainer policy (the “Detainer Policy”). Tr. Ex. 111. The
Detainer Policy provides that “[a]s a matter of policy, an ICE immigration officer may
not establish probable cause of alienage of removability, for purposes of detainer
issuance, solely based on evidence of foreign birth and the absence of records in available
databases (foreign-born-no match)”. Id. Further, the policy provides that “as a matter
of policy, all detainers issued by ICE must be accompanied by either: (1) a properly
completed Form I-200 (Warrant for Arrest of Alien) signed by an authorized ICE
immigration officer; or (2) a properly completed Form I-205 (Warrant of
Removal/Deportation) signed by an authorized ICE immigration officer.” Id.

      Now Plaintiffs move for a Permanent Injunction, arguing members of Probable
Cause and Statutory Subclasses continue to be subject, respectively, to arrests pursuant to
detainers based solely on evidence of foreign birth and an absence of information in DHS
databases and to warrantless arrest without any individualized assessment of flight risk.

          II.   LEGAL STANDARD

       “As a general rule, a permanent injunction will be granted when liability has been
established and there is a threat of continuing violations.” MAI Sys. Corp. v. Peak
Computer, 991 F.2d 511, 520 (9th Cir. 1993). To justify permanent injunctive relief, a
plaintiff must demonstrate: (1) that it has suffered irreparable injury; (2) that remedies
available to law, such as monetary damages, are inadequate to compensate for that injury;
(3) that, considering the balance of hardships between the plaintiff and defendant, a
remedy in equity is warranted; and (4) that the public interest would not be disserved by a
CV-90 (12/02)                      CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: CB
permanent injunction. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391-92 (2006).
Moreover, “the decision whether to grant or deny injunctive relief rests within the
equitable discretion of the district courts.” Id. at 394.

         III.   DISCUSSION

       Plaintiffs assert that they are entitled to a permanent injunction because ICE
continues to issue detainers in contravention of the Court’s Order re: Summary Judgment.
Plaintiffs contend “ICE has provided no mechanism to implement the supposed policy
changes, nor has it taken any measures to ensure compliance from rank and file officers.”
Mot. at 3. To support this contention, Plaintiffs argue that the Detainer Policy does not
remedy the potential harms the Subclasses may face. Plaintiffs assert, without proof,
that there are still individuals subject to foreign-born no match detainers and warrantless
detainers. To bolster their argument, Plaintiffs cite to a number of public reports
regarding potential violations of DHS’s 2017 Detainer Policy to support its position.
See, e.g., Bob Ortega, CNN Investigates, ICE supervisors sometimes skip required review
of detention warrants, emails show, (Mar. 13, 2019), at
https://www.cnn.com/2019/03/13/us/ice-supervisors-dont-always-review-deportation-
warrants-invs/index.html (last viewed June 21, 2019). Finally, Plaintiffs argue the
warrants “are ineffective—and thus, practically meaningless—because they are never
served by an ICE officer.” Mot. at 11.
       Plaintiffs arguments fail to persuade the Court that the Subclasses addressed in its
Order re: Summary Judgment faces the threat of continuing violations. First, coupled
with ICE’s Detainer Policy, and the November 8, 2018 decision by ICE to cancel all
active detainers (see Wlson Decl., ¶ 5), ICE has evidenced compliance with the Court’s
Order re: Summary Judgment. In addition, Plaintiffs’ argument that ICE’s warrants are
ineffective comes with no supporting evidence. ICE works with LEAs to deliver the
warrant to the individual in custody as a rider, accompanying the immigration detainer.
In states that ICE coordinates with LEAs, this process is sufficient and once ICE actually
brings the individual into their custody, the warrant is served upon the individual. At
this point, the Court is not persuaded that Plaintiffs have provided support for their bare
assertion that the Subclasses are still in threat of continuing violations. Without more,
the Court is loath to exercise its discretion and grant injunctive relief.

         IV.    CONCLUSION

     For the foregoing reasons, Plaintiffs’ Motion for a Permanent Injunction As To
Claims Decided at Summary Judgment is DENIED.

         IT IS SO ORDERED.



CV-90 (12/02)                      CIVIL MINUTES – GENERAL              Initials of Deputy Clerk: CB
